DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feingold et al. (US Patent No. 6,056,757).
With respect to claim 1, Feingold et al. discloses an intraocular lens insertion apparatus (210 in Figs. 1-2), comprising: a substantially tubular insertion member (16) configured to be inserted into an eye (abstract); an opening part (22) provided at a tip end of the insertion member (16) to eject an intraocular lens into the eye (see Figs. 1-2); and an intraocular lens push member (220 in Fig. 1) which pushes the intraocular lens to move the intraocular lens through the insertion member and ejects the intraocular lens from the opening part (22) into the eye (col. 7, lines14-17: "Plunger tip 220 is configured to advance a deformable intraocular lens (not shown) through lens delivery passageway portion 230 and nozzle tip lens delivery passageway portion 22"), an opening direction of the opening part (22, see also 264 in Fig. 24) being tilted with respect to a direction in which the insertion member (16 in Figs. 1-2) extends (lines 10-14: "hinges 32 may also be included in a wall portion 184 having an exit 264 which defines a plane, the normal of which is not coincident with, but rather, defines an angle relative to, the longitudinal axis of the nozzle tip lens delivery passageway 22"), a recess (32 in Figs. 24-25) having a predetermined depth and extending in the extending direction being provided at an outer peripheral surface of the insertion member (16 in Figs. 1-2, 184 and 18 in Figs. 24-25, respectively) on an insertion member rear end side of the opening part (32 extends to the right of 264 in Fig. 24), the recess (32) enlarging and contracting the opening part (22 in Figs. 1-2, see also 264 in Fig. 24) by elastic deformation when the insertion member (16 in Figs. 1-2, 184 in Fig. 24) is inserted into the eye and when the intraocular lens moves through the insertion member (col. 9, lines 11-13: “Also note that a nozzle tip according to the present invention may compress as it is guided through an ocular incision”; col. 9, lines 57-59: “The force of the lens against the hinges 32 cause the transverse cross-sectional profile of wall portion 18 to deform further”).
With respect to claim 2, Feingold et al. further discloses a curved surface part (curved joining part between 18 and 32 in Fig. 25) which connects the recess (32) and an outer peripheral surface of the insertion member (18).
With respect to claim 5, Feingold et al. further discloses wherein the recess (32 in Figs. 24-25) has a depth which keeps the recess (32) beyond a substantial center of a section of the insertion member (18 in Fig. 25, note that 32 does not extend far enough within 22 to go past a center point) in a plane orthogonal to the extending direction of the insertion member (184 in Fig. 24 and 18 in Fig. 25).
Regarding claim 6, Feingold et al. further discloses wherein the recess (32 in Figs. 24-25) is formed by secondary working performed after the insertion member and the opening part are formed (the recess would 32 would have to be formed after the formation of the insertion member 18). Please note that this is a product by process limitation, and- “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see MPEP 2113 Section I.). Furthermore- “when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is eminently fair and acceptable” (see MPEP 2113 Section III.). In the present case, the recess as claimed appears to be identical to the product shown by Feingold et al. and therefore can be anticipated by this reference, regardless of Feingold et al. failing to explicitly disclose manufacturing steps or methods.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Feingold et al. (US Patent No. 6,056,757).
With respect to claim 3, Feingold et al. fails to explicitly disclose wherein the curved surface part (curved joining part between 18 and 32 in Fig. 25) has a radius of curvature of 0.5 mm or less in a plane orthogonal to the extending direction of the insertion member (18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Feingold et al. such that the curved surface part has a radius of curvature of 0.5 mm or less in a plane orthogonal to the extending direction of the insertion member since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Feingold et al. would not operate differently, and would function appropriately, with the claimed radius of curvature since the device of Feingold et al. is intended to be inserted into a patient’s eye for the delivery of an intraocular lens. Furthermore, applicant places no criticality on the claimed radius of curvature, indicating only a range (PP [0044]) and that the curved surface part “may” have a radius of curvature of 0.5 mm or less (PP [0008]).
Regarding claim 4, Feingold et al. further discloses wherein the recess (32 in Figs. 24-25) of the insertion member (16 in Figs. 1-2 or 184 in Fig. 24 or 18 in Fig. 25) is kept from abutting on an inner peripheral surface of the insertion member (18 in Fig. 25, note that 32 does not extend far enough within 22 to abut on the internal surface of 18).
	However, Feingold et al. fails to explicitly disclose wherein the recess has a length of 0.5 mm or more in the extending direction.
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Feingold et al. disclosure to include wherein the recess has a length of 0.5 mm or more in the extending direction, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Feingold et al. would not operate differently, and would function appropriately, with the claimed recess length. Furthermore, applicant places no criticality on the length of the recess in the specification, stating only that it “may” have a length of 0.5 mm or more (PP [0008]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771           
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771